Citation Nr: 1110589	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-09 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus to include as secondary to the service-connected obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to July 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2006, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 


FINDING OF FACT

The diabetes mellitus is secondary to service-connected obstructive sleep apnea.


CONCLUSION OF LAW

Diabetes mellitus is proximately due to or the result of the service-connected obstructive sleep apnea.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.310 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the claim of secondary service connection is granted, VCAA compliance as to the duties to notify and to assist need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1131. 





Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, additionally, other substantive changes were made.  As the claim was filed before the other substantive changes were made, only the changes that conform to Allen apply.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.


The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran contends that diabetes mellitus is secondary to the service-connected obstructive sleep apnea, and the analysis is limited to service connection for diabetes mellitus as secondary to the service-connected sleep apnea.  

Where, as here, the determinative question involves medical causation, that is, evidence of an association or link between the diabetes mellitus and sleep apnea, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

On the question of medical causation, there is competent medical evidence against and for the claim of service connection.  

The evidence against the claim consists of a VA opinion by the same examiner in March 2006 and April 2006.  On VA examination in March 2006, the VA examiner indicated that the onset of diabetes mellitus was in 2004.  The VA examiner concluded that medical literature suggests that there is a higher association of type two diabetes in patients who have sleep apnea, however this does not mean that sleep apnea caused diabetes mellitus.  The VA examiner further noted that the etiology of type two diabetes has never been shown in any prospective randomized study to be secondary to obstructive sleep apnea.  


On VA examination in April 2006, the VA examiner reiterated that as there was not significant scientific proof to conclude that diabetes mellitus was caused by sleep apnea, the Veteran's diabetes was less likely as not caused by sleep apnea.  

The evidence in favor of the claim consists of private opinions dated in March 2005 and March 2010, VA opinions dated in April 2007 and February 2010, and a VHA opinion dated in December 2010.  

In a letter in March 2005, the Veteran's private physician stated that the Veteran's sleep apnea could be related to diabetes mellitus.  In a letter in March 2010, another private physician was of the opinion that sleep apnea contributed to diabetes.  

In April 2007, a different VA examiner concluded that it is reasonable to state, given the recent increased understanding of the effects of sleep apnea on multiple organ systems, that there was a likely connection between the sleep apnea and the Veteran's hypertension, weight gain, and as a result the development of hyperlipidemia and diabetes mellitus.  

In a letter in February 2010, the Veteran's VA internist stated that recent literature strongly supports an association between sleep apnea and the development of glucose intolerance and eventually diabetes mellitus.  


In October 2010, an expert opinion was requested from the Veteran's Health Administration (VHA) and the VHA expert was asked to review the Veteran's file and provide an opinion on the following questions: 
      
1.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that diabetes mellitus is caused by service-connected sleep apnea?  

2.  If the service-connected sleep apnea did not cause diabetes mellitus, does sleep apnea aggravated the nonservice-connected diabetes mellitus?  In this context "aggravation" means a permanent increase in diabetes mellitus, that is, an irreversible worsening beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

In December 2010, the VHA expert, a Professor of Medicine, Cell Biology, and Physiology, Chair of Medicine in Diabetes and Metabolism, Director of the Division of Endocrinology, Diabetes, and Metabolism, Department of Medicine and Co-Director for Clinical and Translational Science at the University of Alabama at Birmingham, and Chief of Endocrinology at the Birmingham VA Medical Center explained that the relationship between obstructive sleep apnea and metabolic disorders, to include diabetes, is evolving, and the medical literature shows obstructive sleep apnea is an independent risk factor for diabetes, but not yet fully substantiated.  

After reviewing the record, the VHA expert noted that there was no indication of family history of diabetes mellitus or medications the Veteran was exposed to which may have contributed substantially to his risk of diabetes.  The VHA expert concluded that it was at least as likely as not that the Veteran's diabetes was caused by his sleep apnea with the above caveats.  The VHA expert was more certain that, if poorly controlled, the obstructive sleep apnea would have made the diabetes more difficult to control.   

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).


When, after careful consideration of the entire record, a reasonable doubt arises as to a material fact, such doubt will be resolved in favor of the Veteran.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

In this case, where it is not disputed that the medical literature suggests a correlation between obstructive sleep apnea and diabetes, and the same set of facts have resulted in contradictory conclusions, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  

Under these circumstances, as there is a reasonable doubt, which is resolved in the Veteran's favor, service connection for diabetes mellitus secondary to service-connected obstructive sleep apnea is established.


ORDER

Service connection for diabetes mellitus secondary to the service-connected obstructive sleep apnea is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


